*396Order and judgment (one paper), Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about July 2, 2004, which denied petitioner’s application to annul the determination of respondent City Department of Housing Preservation and Development denying petitioner’s application for a discretionary release of property taken by in rem tax foreclosure, and dismissed the petition, unanimously affirmed, without costs.
Absent a showing of fraud or illegality, respondent’s discretion to grant or deny a release of property pursuant to Administrative Code of the City of New York § 11-424 (g) is “absolute,” and thus it need not state reasons for refusing such a release (Matter of Upper E. Side Community Dev. Corp. v City of N.Y. Div. of Real Prop., 176 AD2d 649 [1991]; Matter of Diamond L. & M. Ranch Enters, v City of N.Y. Dept, of Fin., 209 AD2d 193, 194 [1994]). No such claim of fraud or illegality is made here. Rather, petitioner merely claims that respondent offered no justification for its refusal to allow petitioner to redeem the property. Nor does petitioner allege facts suggesting that the denial of release was due to some fundamental underlying error, such as that payment of delinquent taxes were not timely tendered when in fact they were (cf. e.g. Matter of Vanech v City of New York, 285 AD2d 367 [2001]). Concur—Tom, J.P., Friedman, Nardelli and Sweeny, JJ.